Title: William Stephens Smith to John Adams, 5 August 1791
From: Smith, William Stephens
To: Adams, John


Dear Sir.
New York August 5th. 1791.
I should have long before this answered your affectionate Letter of Congratulation on my return to my family and friends but since my arrival, I have really been so perfectly and fully engaged, that I could scarcly call an hour my own— I had hurried myself for this week past in expectation of attending Mrs: Smith to Braintree, but the situation of my public and private business tho’ agreable is such, that, I must deny myself that pleasure, my Brother and Sister however accompany her, and every other arrangement made in my power to render her voyage and Journey agreable— I will endeavour to be with you on the twenty first of September for the purpose of escorting her home— I wish’d much at this time to see you, not only to tell my long story about my European Visit, but to talk freely about domestick Politicks. The Letter I addressed to the President on my arrival, I got Charles to Copy, for you but I not only had not then time, to write you myself, but not even to read his Copy to see whether it was correct or not— Mr. Jay. Hamilton and King, were much pleased with the contents of it, But I beleive The President Mr. Jefferson & Mr. Maddison would have rather I had stayed at home— Inclosed I send you the Presidents answer to that Letter, and my reply to it, but being advised by Colo. Hamilton to take no notice of it, but leave it to its own operation on the minds of the Government, I reluctantly withheld it, and only replyed,— Thus “I have the honor to acknowledge the receipt of the Presidents Letter of the 13th. of July in answer to the Communications I thought it my duty to make on the 6th. of June after my return from Europe—[”] The[se letters] I have not time to Copy, and therefore must beg the favour of their being given to Mrs: Smith, who will safe keep them untill I see her— you will not I Know consider my forwarding a Copy of a letter sent to Mr. Robert Morris from one of those Gentlemen who waited on you soon after your arrival in London, as a member of a Committee of Merchants to converse on the Mercantile situation of affairs between England and America—as any mark of unjustifiable vanity—nor the Letter of the 10th. of May from London forwarded with a Copy of the Presidents Message as a superfluous accompanyment for Minutiae I must refer you to Mrs: Smith, you may get a great deal from her by Question & Answer, but you know she is not so much exposed as her husband to fall into lengthy conversations except with Ladies in a half Whisper—
Or perhaps you will get more if you appoint under the small seal that able negotiator Mrs: A. she by gently speaking Sweetly smiling and calmly pursuing the subject, may find out what carried me to Europe—what I did while there—and what engages me here at present, more important than the office I hold—
With my most affectionate regards to Mrs: Adam, Mr. John—Charles, Thomas & Eliza. I am Dr. Sir. affectionately yours.
W. S. Smith
